  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


JOSE HERNANDEZ,                   )
                                  )
     Petitioner,                  )
                                  )           CIVIL ACTION NO.
     v.                           )             2:17cv551-MHT
                                  )                  (WO)
UNITED STATES OF AMERICA,         )
                                  )
     Respondent.                  )

                               OPINION

    Pursuant to 28 U.S.C. § 2255, petitioner, a federal

inmate, filed this lawsuit seeking habeas relief.                 This

lawsuit is now before the court on the recommendation

of the United States Magistrate Judge that the habeas

petition be denied.        There are no objections to the

recommendation.        After    an    independent    and   de     novo

review    of   the   record,   the    court    concludes   that    the

magistrate judge’s recommendation should be adopted.

    An appropriate judgment will be entered.

    DONE, this the 31st day of March, 2020.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
